DETAILED ACTION
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Potashnik on August 22, 2022.

The application has been amended as follows: 
1.	A lithographic substrate marking tool, comprising: 
a first electromagnetic radiation source disposed within a housing and configured to generate a first type of electromagnetic radiation;
a radiation guide disposed upstream of a substrate stage configured to hold a substrate, the radiation guide comprising a hollow conduit having sidewalls that are configured to guide the first type of electromagnetic radiation to a photosensitive material over [[a]]the substrate; 
a second electromagnetic radiation source disposed within the housing and configured to generate a second type of electromagnetic radiation that is provided to the photosensitive material; and
a reticle having a plurality of reticle fields that are configured to block some of the first type of electromagnetic radiation from moving through the hollow conduit.

5.  	The lithographic substrate marking tool of claim 1, further comprising:
a rotorconfigured to rotate the reticle around an axis that is parallel to a path of the first type of electromagnetic radiation

6.  	The lithographic substrate marking tool of claim 5, wherein the are arranged on the reticle in a circular pattern and correspond[[ing]] to numbers and letters.

8.  	The lithographic substrate marking tool of claim 1, further comprising:
a wafer transfer robot disposed within the housing and configured to transfer the substrate from the substrate

21.	A lithographic tool, comprising: 
a first electromagnetic radiation source configured to generate a first type of electromagnetic radiation;
a radiation guide comprising a hollow conduit configured to provide the first type of electromagnetic radiation to a photosensitive material over a substrate; and
a reticle comprising a plurality of different reticle fields corresponding to a plurality of different substrate identification marks, wherein the reticle is arranged between a top and a bottom of the hollow conduit

22.  	The lithographic tool of claim 21, wherein the reticle continuously extends from outside of the hollow conduithollow conduit

23.  	The lithographic tool of claim 22, wherein parts of the reticle are configured to move from within an opening disposed along a sidewall of the hollow conduithollow conduit

26.  	The lithographic tool of claim 21, wherein the radiation guide comprises one or more interior sidewalls defining [[a]]the hollow conduit that is configured to guide the first type of electromagnetic radiation to the photosensitive material.

27.	A lithographic tool, comprising: 
a first lithographic exposure tool configured to generate a first type of electromagnetic radiation;
a radiation guide configured to provide the first type of electromagnetic radiation to a photosensitive material over a substrate to expose one or more substrate identification marks within the photosensitive material; 

a reticle comprising a plurality of different reticle fields corresponding to a plurality of different substrate identification marks, wherein the radiation guide comprises a hollow conduit configured to provide the first type of electromagnetic radiation to the reticle prior to providing the first type of electromagnetic radiation to the photosensitive material and wherein the reticle continuously extends from outside of the hollow conduit to within the hollow conduit.

29.  	The lithographic tool of claim 27, wherein the hollow conduithollow conduit

30.  	The lithographic tool of claim 29, wherein the reticle is configured to rotate about an axis that is parallel to the sidewall of the hollow conduit

31.  	The lithographic substrate marking tool of claim 1, wherein the reticle is arranged between a top and a bottom of the hollow conduit

 


Reasons for Allowance

Claims 1-10, 21-27, and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art Deguenther (U.S. PGPub 2017/0102551) teaches wherein the illuminator of an exposure apparatus comprises a hollow conduit (Figs. 2-3). However, the illuminator is positioned before the reticle plane of the apparatus (Deguenther [0025], [0069]; Nagasaka Fig. 1, IL. Prior art Stickel (U.S. Pat. 5434424) teaches a rotating reticle which is continuously present outside and within the imaging beam and radiation guide (Fig. 1). However, the prior art, alone or in combination, does not teach or suggest the specific relative arrangement of the reticle and hollow conduit recited in amended independent claims 1, 21, and 27.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALIA SABUR/Primary Examiner, Art Unit 2812